Citation Nr: 1818822	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a skin condition, to include from exposure to an herbicide agent. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or PTSD.

4. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the RO reopened the hypertension and skin condition claims from a July 2012 rating decision.  The RO explained that the July 2012 rating decision was final and new and material evidence was submitted to reopen these claims.  See October 2013 Rating Decision.  However, the Veteran submitted evidence in March 2013, within one year of the July 2012 rating decision, to support his claims for entitlement to service connection for hypertension and entitlement to service connection for a skin condition.  Thus, the July 2012 rating decision is not final and the new and material evidence analysis is not needed.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A. VA Examination

The Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of his skin condition, sleep apnea, or hypertension.  The following four factors should be considered when determining whether VA is required to provide a VA medical examination or a medical opinion: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain chronic diseases were manifested during an applicable post-service presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

1. Skin Condition 

The Veteran was diagnosed with lichen planus; thus, there is a current disability.  See August 2013 VA treatment record.  

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran identified that in-service exposure to an herbicide agent resulted in his skin condition.  See March 2013 Statement in Support.  The Veteran's service treatment records reflect that he served in Vietnam.  Therefore, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6).

As to whether there is an indication that the disability or symptoms may be associated with the Veteran's service, chloracne or other acneform disease consistent with chloracne is associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  As it is unclear whether the Veteran's skin condition is chloracne or other acneform disease consistent with chloracne, the Board cannot make this determination without a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (nothing that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's disability may be associated with his service.  

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.

2. Sleep Apnea 

The Veteran was diagnosed with sleep apnea; thus, there is a current disability.  See June 2014 VA treatment note.  

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran identified that his sleeping issues are related to his experiences in Vietnam or his service-connected PTSD.  The record reflects the Veteran served in Vietnam during the Vietnam War era and he is service connected for PTSD; thus, there is evidence establishing an in service event.  

As to whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability, a December 2015 VA examination notes that symptoms of PTSD are chronic sleep impairment and sleep disturbances.  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's sleep disability may be associated with his service or service-connected disability.  

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination.

3. Hypertension

August 2014 and August 2015 VA treatment notes document a diagnosis of benign essential hypertension.  Additionally, a July 2016 VA treatment note shows a diagnosis of hypertension.  Thus, there is competent evidence of a current disability or persistent or recurrent symptoms of a disability. 

Regarding evidence establishing that an event, injury, or disease occurred in-service, the Veteran identified that in-service exposure to an herbicide agent resulted in his hypertension.  See March 2013 Statement in Support.  As noted above, the Veteran's service records reflect that he served in Vietnam; thus, he is presumed to have been exposed to an herbicide agent.

As to whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability, the Veteran is service connected for diabetes mellitus.  In addition, the Veteran's representative cited to information about hypertension on WebMD and argued that studies support that most people with diabetes mellitus will eventually succumb to hypertension.  See August 2017 Informal Hearing Presentation (IHP).  Based on this evidence and the low threshold for the third factor, the Board concludes there is an indication that the Veteran's disability may be associated with his service or service-connected disability.  

Regarding the last element, there is insufficient competent medical evidence of record to make a decision on the claim due to a lack of an etiology opinion.  Thus, on remand, the Veteran should be scheduled for a VA examination. 

B. Erectile Dysfunction 

The Veteran contends his erectile dysfunction is caused by medications he takes for hypertension.  See March 2013 Statement in Support and August 2017 IHP.  The Board finds the Veteran's erectile dysfunction claim is inextricably intertwined with the claim of entitlement to service connection for hypertension.  As the matter of service connection for hypertension must be remanded for an examination, the current appeal for erectile dysfunction, to include as secondary to hypertension, must also be remanded pending adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that where decision on one issue would have a significant impact upon another, the claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records from May 2017 to the present. 

2. After completing the development requested in item 1, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his skin condition.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Identify all current chronic skin disabilities that have existed since February 2011. 

B) For any diagnosed skin condition, to include lichen planus, is it at least as likely as not (a 50 percent or greater probability) that such skin condition is related to the Veteran's service, to include exposure to an herbicide agent? 

C) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's lichen planus is a form of chloracne or other acneform disease consistent with chloracne? 
D) If and only if the answer to C) is that it is at least as likely as not, then is it at least as likely as not (a 50 percent or greater probability) that the Veteran had lichen planus within a year of his discharge from service?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing the development requested in item 1, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his service, to include service in Vietnam during the Vietnam War era? 

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was caused by the Veteran's service-connected PTSD?

C) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected PTSD?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the development requested in item 1, provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of his hypertension.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his service, to include exposure to an herbicide agent? 

B) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's service-connected PTSD or diabetes mellitus?
C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected PTSD or diabetes mellitus?

The examiner is asked to discuss the WebMD reference and any studies regarding a relationship between hypertension and diabetes, as noted in the August 2017 IHP. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. If any of the above development in items 1 and 4 results in the claim for hypertension being granted, do additional development as deemed necessary (an opinion or examination) to evaluate whether the Veteran's erectile dysfunction is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of disability) his hypertension (or any medications he takes for hypertension). 

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

